Case: 16-60824      Document: 00514238392         Page: 1    Date Filed: 11/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 16-60824
                                                                                FILED
                                                                        November 15, 2017
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
VICTOR ANTONIO REYES-BONILLA,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A094 789 463


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Victor Antonio Reyes-Bonilla, a native and citizen of El Salvador,
petitions for review of the decision of the Board of Immigration Appeals (BIA)
denying his motion to reopen removal proceedings. Reyes-Bonilla sought to
reopen proceedings on the grounds that he was eligible for a provisional
unlawful presence waiver (I-610A waiver) based on his wife’s approved
immediate relative petition and that he should be allowed to pursue claims for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60824      Document: 00514238392        Page: 2   Date Filed: 11/15/2017


                                    No. 16-60824

asylum and withholding of removal based on a change in the conditions in
El Salvador.
      Reyes-Bonilla argues that the BIA’s decision not to sua sponte reopen
the proceedings in light of his alleged eligibility for a waiver was based on an
erroneous legal determination. However, the BIA expressly declined to sua
sponte reopen on a discretionary basis, noting that “the potential availability
of an I-610A waiver” did not constitute “an exceptional situation supporting
sua sponte reopening.” We therefore lack jurisdiction over that decision. See
Gonzalez-Cantu v. Sessions, 866 F.3d 302, 306 & n.6 (5th Cir. 2017); Enriquez-
Alvarado v. Ashcroft, 371 F.3d 246, 248-50 (5th Cir. 2004); 8 C.F.R. § 1003.2(a).
      Additionally, the BIA’s decision that Reyes-Bonilla failed to show that a
material change occurred in El Salvador by failing to submit evidence of the
relevant country conditions in existence at the time of his 2006 removal
hearing was not “capricious, irrational, utterly without foundation in the
evidence, based on legally erroneous interpretations of statutes or regulations,
or based on unexplained departures from regulations or established policies.”
Lugo-Resendez v. Lynch, 831 F.3d 337, 340 (5th Cir. 2016) (internal quotation
marks and citation omitted). Although Reyes-Bonilla’s evidence showed that
violence has been bad in El Salvador in recent years, it did not allow the BIA to
make a meaningful comparison between the current conditions and the
conditions in the country in 2006. See Ramos-Lopez v. Lynch, 823 F.3d 1024,
1026 (5th Cir. 2016). Reyes-Bonilla has not satisfied his heavy burden to show
changed    country     conditions   for   purposes     of   reopening   immigration
proceedings. See id.
      Accordingly, the petition for review is DENIED in part and DISMISSED
in part for lack of jurisdiction.




                                          2